        Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION                 :
ASSISTANCE AGENCY,                            :       CIVIL ACTION
                                              :
                            Plaintiff,        :       NO. 3:18-CV-01114-MPS
                                              :
                     v.                       :       September 27, 2019
                                              :
JORGE L. PEREZ, in his official capacity as   :
Commissioner of the Connecticut Department of :       Date Complaint Filed: July 2, 2018
Banking,                                      :
                                              :       Date Complaint Served on Defendants:
the CONNECTICUT DEPARTMENT OF                 :       July 9, 2018
BANKING,                                      :
                                              :       Date of State Defendants’ Appearance:
BETSY DEVOS, in her official capacity as      :       July 23, 2018
Secretary of the United States Department of  :
Education,                                    :       Date of Federal Defendants’
                                              :       Appearance: September 7, 2018
and                                           :
                                              :
the UNITED STATES DEPARTMENT OF               :
EDUCATION,                                    :
                                              :
                            Defendants.       :
                                              :

        REVISED FORM 26(F) REPORT OF PARTIES’ PLANNING MEETING

       Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a telephonic

conference was held on September 20, 2019 regarding this revised Rule 26(f) Report. The

participants were John Grugan and Thomas Burke for plaintiff Pennsylvania Higher Education

Assistance Agency (“PHEAA”); James Caley and John Langmaid for defendants Jorge L. Perez

and the Connecticut Department of Banking (the “Connecticut DOB”) (together, the “State

Defendants”); and Michael Drezner and Rebecca Kopplin for defendants Betsy DeVos and the

United States Department of Education (“Education”) (together, the “Federal Defendants”).
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 2 of 15



       Certification

       A.      Undersigned counsel (after consultation with their clients) and any undersigned

self-represented parties certify that (a) they have discussed the nature and basis of the parties’

claims and defenses and any possibilities for achieving a prompt settlement or other resolution of

the case; and (b) they have developed the following proposed case management plan. Counsel

further certify that they have forwarded a copy of this report to their clients.

       Jurisdiction

       A.      Subject Matter Jurisdiction

       Plaintiff’s position is that this Court has subject matter jurisdiction under 28 U.S.C. §§

1331 and 2201 in that the Complaint asserts claims arising under the Constitution and laws of the

United States, and seeks a declaration of rights and other legal relations under the Constitution

and laws of the United States.        This Court has equitable jurisdiction to hear claims for

declaratory and injunctive relief to enjoin unconstitutional actions by state and federal officers.

See Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1383–84 (2015) (acknowledging

that courts play “a significant role” in assessing Supremacy Clause claims and such claims are

proper for consideration by courts sitting in equity); see also Friends of E. Hampton Airport, Inc.

v. Town of E. Hampton, 841 F.3d 133, 144–45 (2d Cir. 2016) (accepting equity jurisdiction with

regard to preemption claims).

       Plaintiff’s position is further that for the reasons stated in the Court’s Opinion dated

September 13, 2019, this Court has jurisdiction over the Federal Defendants as required parties

under Rule 19, and that they are not protected from joinder by sovereign immunity.

       The State Defendants do not contest subject matter jurisdiction.




                                                  2
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 3 of 15



       The Federal Defendants’ position is that the Court lacks subject matter jurisdiction for the

reasons set forth in the Federal Defendants’ Motion to Dismiss the Amended Complaint, filed on

October 29, 2018. Indeed, on September 13, 2019, this Court granted in part and denied in part

Federal Defendants’ Motion to Dismiss. The Court dismissed Plaintiff’s interpleader claim and

held that Plaintiffs had alleged “no cause of action against the Federal Defendants that falls

within this Court’s jurisdiction[.]” ECF No. 59 at 14-15. However, the Court held that Federal

Defendants may be joined as required parties under Rule 19 to PHEAA’s claim for declaratory

judgment against the State Defendants.       Federal Defendants respectfully disagree with that

ruling. The waiver of sovereign immunity on which the Court relied, section 702 of the APA,

by its own terms applies only in actions that state a claim against “an agency or an officer or

employee [of the United States]”, which this case does not. Am. Compl. ¶ 19, ECF No. 34

(quoting 5 U.S.C. § 702).

       B.      Personal Jurisdiction

       Personal jurisdiction is not contested.

       Brief Description of Case

       A.      Claims of Plaintiff (as described by Plaintiff only):

       PHEAA is a student loan servicer that contracts with Education to service federal student

loans under the William D. Ford Federal Direct Loan Program, 20 U.S.C. § 1087a et seq. Citing

provisions of Connecticut law purportedly governing holders of state licenses to service student

loans, the Connecticut DOB has demanded that PHEAA produce records containing the

personally identifying information of federal student loan borrowers (the “Documents”). The

Connecticut DOB contends that, if PHEAA declines to produce the Documents, it will be in

violation of state law.



                                                 3
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 4 of 15



       Aware of the demand of the Connecticut DOB and under its purported authority as owner

of the Documents, Education contends that if PHEAA does produce the Documents, it may be in

violation of both federal law and its Servicing Contract with Education (the “Contract”). On that

basis, Education has expressly prohibited PHEAA from complying with the Connecticut DOB’s

demand to produce the Documents, asserting that state licensing law is preempted by federal law.

As a result, PHEAA finds itself caught squarely in the middle of conflicting demands by the

State and Federal Defendants that: (i) require a judicial determination of the primacy of state law

or federal law, and (ii) require judicial resolution of competing claims concerning access to the

Documents in PHEAA’s possession.          PHEAA requests all necessary and proper relief as

specified at greater length in the Complaint.

       B.      Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party

Claims, Cross Claims) (either pled or anticipated) of the State Defendants:

       The State Defendants deny that federal law preempts state banking law and request an

order requiring PHEAA to comply with the state examination laws.

       C.      Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party

Claims, Cross Claims) (either pled or anticipated) of the Federal Defendants:

       On September 13, 2019 this Court granted in part and denied in part Federal Defendants’

Motion to Dismiss, dismissing Plaintiff’s interpleader claim and holding that Plaintiffs had

alleged “no cause of action against the Federal Defendants that falls within this Court’s

jurisdiction[.]” ECF No. 59 at 14-15. Accordingly, there are no live claims in this action against

Federal Defendants. This Court ruled that Federal Defendants would be joined under Rule 19

“for the limited purpose of binding [them] to this Court’s judgment on the preemption issue.” Id.




                                                4
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 5 of 15



at 2. As to that issue, it is the position of Federal Defendants that federal law preempts the

Connecticut statutes purporting to require their disclosure.

       D.      Defenses and Claims of Third Party Defendant/s:

       None.

       Statement of Undisputed Facts

       Counsel and self-represented parties certify that they have made a good-faith attempt to

determine whether there are any material facts that are not in dispute. The Federal Defendants

take the position that, because PHEAA has failed to state any claims against the Federal

Defendants (as discussed in the Federal Defendants’ motion to dismiss), none of these facts are

material as to any claims against the Federal Defendants, but the Federal Defendants agree that

the following facts are undisputed. Plaintiff and the State Defendants agree that the following

material facts are undisputed:

       Complaint ¶ 21: Under the Higher Education Act (“HEA”), Pub. L. No. 89-329, 79

Stat. 1219 (1965), and related statutes and regulations, the Department of Education has the

authority to issue a variety of federal loans and grants to student borrowers. Specifically relevant

here are Direct Loans, which are issued by the federal government directly to eligible student

borrowers, and benefits awarded to Direct Loan borrowers under the Public Service Loan

Forgiveness (“PSLF”) Program, 20 U.S.C. § 1070 et seq.

       Complaint ¶ 22: The Department of Education, rather than self-service the Direct Loans

it issues, contracts with third-party servicers such as PHEAA to perform that function. 20 U.S.C.

§ 1087f(a).

       Complaint ¶ 30: On May 1, 2017, PHEAA applied for a license from the Connecticut

DOB to act as a student loan servicer in Connecticut, pursuant to Conn. Gen. Stat. § 36a-847(b).



                                                 5
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 6 of 15



PHEAA’s application was approved on June 30, 2017. The Federal Defendants lack knowledge

sufficient to address the facts in this paragraph.

       Complaint ¶ 32: On November 3, 2017, PHEAA received, via email, a letter from the

Connecticut DOB informing PHEAA that it proposed to conduct a limited scope examination of

PHEAA in order to “review[] all accounts transferred to [PHEAA] for the months of August,

September and October, 2017 as a result of the [PSLF] [P]rogram.”

       Complaint ¶ 33: The Connecticut DOB’s November 3, 2017 letter included a “Student

Loan Servicer Management Questionnaire and Information Request” (the “Request”) directed to

PHEAA.

       Complaint ¶ 34: The Request sought, inter alia, PHEAA’s policies and procedures

related to administering the PSLF Program, and also borrower-specific information, including

certain borrower complaints.

       Complaint ¶ 35: PHEAA responded to the Request, via email, on November 7, 2017,

seeking clarification as to the scope of both the proposed examination and the Request. The

Federal Defendants lack knowledge sufficient to address the facts in this paragraph.

       Complaint ¶ 36: That same day, by email, the Connecticut DOB responded to PHEAA

by limiting the scope of the Request in several ways—for example, the Connecticut DOB limited

its request for borrower complaints to “a list of CT [complaints] either filed directly with you,

through the US Dept of Education, CFPB or any other entity starting 1/1/17 through October 31,

2017 regarding PSLF transfers.” The Federal Defendants lack knowledge sufficient to address

the facts in this paragraph.

       Complaint ¶ 38: On November 9, 2017, PHEAA sought additional clarification from

the Connecticut DOB and also requested information regarding the logistics of producing the



                                                     6
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 7 of 15



Documents and information requested. The Federal Defendants lack knowledge sufficient to

address the facts in this paragraph.

       Complaint ¶ 39: That same day, PHEAA also informed the Connecticut DOB of

Education’s position communicated in its November 7th email and provided contact information

for Education officials to whom the Connecticut DOB could direct any further request for

production of federal documents. The Federal Defendants lack knowledge sufficient to address

the facts in this paragraph concerning PHEAA’s communications with the Connecticut DOB on

November 9, 2017.

       Complaint ¶ 41: Also on January 11, 2018, the Connecticut DOB informed PHEAA

that it would issue a direct request to Education for access to the records that the Connecticut

DOB had previously sought from PHEAA.

       Complaint ¶ 42:         In a letter to the Connecticut DOB that same day, PHEAA

memorialized this conversation and stated that PHEAA would “not be providing any responsive

documents [or] data that are specific to [Education’s Office of Federal Student Aid].” The

Federal Defendants lack knowledge sufficient to address the facts in this paragraph.

       Complaint ¶ 44: On January 12, 2018, the Connecticut DOB made a direct request to

Education for access to certain records pertaining to federal student loans that PHEAA services

for Education.

       Complaint ¶ 45: PHEAA received no response from the Connecticut DOB to its

January 11, 2018 letter or its accompanying production of information and documents until more

than two months later, on March 21, 2018. The Federal Defendants lack knowledge sufficient to

address the facts in this paragraph.




                                                7
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 8 of 15



       Complaint ¶ 46: On March 21, 2018, PHEAA received a letter from the Connecticut

DOB “formally convey[ing] [their] concerns related to [the proposed] examination [of PHEAA]

and [to] provide PHEAA with an opportunity to show compliance with all lawful requirements

for the retention of its student loan servicer license in Connecticut pursuant to Section 4-182(c)

of the Connecticut General Statutes.”

       Complaint ¶ 48: The March 21 letter stated that PHEAA’s failure to produce the

Documents “constitute[s] grounds to revoke PHEAA’s student loan servicer license in

Connecticut pursuant to Sections 36a-852 and 36a-51 of the Connecticut General Statutes and

forms a basis to take other administrative action as the Commissioner deems appropriate,

including, but not limited to, initiation of proceedings to order PHEAA to cease and desist and

impose a civil penalty on PHEAA of up to $100,000 per violation.”

       Complaint ¶ 49: The letter concluded by stating that “[p]ursuant to Sections 4-182(c)

and 36a-52 [of the Connecticut General Statutes], you are being given an opportunity to show

compliance with all lawful requirements for the retention of your student loan servicer license.

You must respond . . . in writing no later than April 4, 2018. If no written response is received

by that date or if the [State Defendants] find[] any such response to be insufficient, the [State

Defendants] may issue an administrative action against your license.”

       Complaint ¶ 50: On March 26, 2018, Education’s Office of the General Counsel denied

the Connecticut DOB’s January 12, 2018 request for access to certain Education records

pertaining to student loan borrowers serviced by PHEAA. Education’s letter permitted the

Connecticut DOB to submit a new request to Education if that request specified alternate

grounds to justify its request.




                                                8
         Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 9 of 15



       Complaint ¶ 51: On April 2, 2018, Linda J. Randby, Esq., PHEAA’s Interim Senior

Vice President of Legal and Compliance Services, received a letter from Education. The State

Defendants were copied on the letter.

       Complaint ¶ 52: The April 2 Education letter referenced the Connecticut DOB’s March

21 letter to PHEAA requesting records, and stated that the records requested by the Connecticut

DOB “belong to the federal government and PHEAA is prohibited from releasing them under its

contract with [Education].” The April 2 Education letter further stated that “[a] state agency

does not have the authority to prohibit PHEAA from servicing federal student loans when the

federal government has specifically authorized it to do so.”

       Complaint ¶ 53: The April 2 Education letter concluded by stating that Education

“would be willing to discuss with the [Connecticut DOB] the requirements of PHEAA’s

contract, so that the [Connecticut DOB] may avoid imposing requirements on PHEAA that

conflict with federal law.”

       Complaint ¶ 54: On April 2, 2018, representatives from PHEAA participated in a

telephone conference with representatives from the Connecticut DOB. During the call, the

Connecticut DOB informed PHEAA that it would not rescind its demand that PHEAA provide

an explanation for its alleged non-compliance with Connecticut law. The Connecticut DOB

further informed PHEAA that it would not rescind its demand for either compliance or, in the

alternative, that PHEAA provide an explanation for its non-compliance with Connecticut law.

The Federal Defendants lack knowledge sufficient to address the facts in this paragraph.

       Complaint ¶ 55: On June 28, 2018, the Connecticut DOB agreed, while the instant

litigation is pending and in the absence of a material change in applicable law or facts, to refrain

from pursuing a suspension of PHEAA’s license to service student loans in Connecticut based on



                                                 9
        Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 10 of 15



the alleged violations detailed in its March 21 letter or substantively similar alleged violations

based on substantively similar past or future conduct. The Federal Defendants lack knowledge

sufficient to address the facts in this paragraph.

       Complaint ¶¶ 56–57, 59–60: Education, through Patrick A. Bradfield, the Director of

Federal Student Aid Acquisitions, released a public memorandum on December 27, 2017,

regarding ownership of and access to Education records and data (the “Education

Memorandum”). The contents of the Education Memorandum are not disputed. During the first

week of January 2018, PHEAA shared the Education Memorandum with the Connecticut DOB.

       Complaint ¶¶ 61–64: Education later published a notice entitled “Federal Preemption

and State Regulation of the Department of Education’s Federal Student Loan Programs and

Federal Student Loan Servicers” (the “Preemption Notice”). See 83 Fed. Reg. 10619 (dated

Mar. 12, 2018). The contents of the Preemption Notice are not disputed.

       Case Management Plan:

       A.      Initial Disclosures

       The parties jointly submit that initial disclosures be exchanged by October 11, 2019.

       B.      Scheduling Conference

               1.      The parties request to be excused from holding a pretrial conference with

the Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

               2.      The parties prefer that a scheduling conference, if held, be conducted by

telephone.




                                                     10
        Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 11 of 15



       C.      Early Settlement Conference

               1.      The parties certify that they have considered the potential benefits of

attempting to settle the case before undertaking significant discovery or motion practice.

Settlement is unlikely at this time.

               2.      The parties do not request an early settlement conference.

               3.      The parties prefer a settlement conference, when such a conference is

held, with a magistrate judge.

               4.      The parties do not request a referral for alternative dispute resolution

pursuant to D. Conn. L. Civ. R. 16.

       D.      Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the

Pleadings

       The parties have discussed any perceived defects in the pleadings and have reached the

following agreements for resolution of any issues related to the sufficiency of the pleadings.

               1.      Motions to join additional parties or to amend the pleadings filed by

Plaintiff from this date forward will require, in addition to any other requirements under the

applicable rules, a showing of good cause for the delay.

               2.      Motions to join additional parties or to amend the pleadings filed by any

Defendant from this date forward will require, in addition to any other requirements under the

applicable rules, a showing of good cause for the delay.

       E.      Discovery

                       a.        Recognizing that the precise contours of the case, including the

amounts of damages at issue, if any, may not be clear at this point in the case, in making the

proposals below concerning discovery, the parties have considered the scope of discovery



                                                 11
        Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 12 of 15



permitted under Fed. R. Civ. P. 26(b)(1). At this time, the parties wish to apprise the Court of the

following information regarding the “needs of the case”:

       Plaintiff’s Position: At this time, Plaintiff expects that this case will require no

discovery.

       State Defendants’ Position (if different): At this time, the State Defendants expect that

this case will require no discovery.

       Federal Defendants’ Position (if different):          At this time, the Federal Defendants

expect that this case will require no discovery.

                       b.      N/A

                       c.      Because the parties agree that no discovery is necessary, the parties

propose that no joint discovery plan or discovery completion date is necessary.

       F.      Other Scheduling Issues

       The parties propose the following schedule for addressing other issues pertinent to this

case [e.g., class certification, claim construction]: N/A.

       G.      Summary Judgment Motions:

       The parties jointly submit that this case involves legal issues which can be resolved on

summary judgment. Any summary-judgment motions will be filed by the State Defendants on or

before November 20, 2019. Any responses, cross-motions for summary judgment, or statement

of interest will be filed by PHEAA and the Federal Defendants on or before December 20, 2019.

Any reply and any response to a cross-motion will be filed by the State Defendants on or before

January 10, 2020. Any sur-reply in opposition to the State Defendants’ motion, reply in support

of their own motion for summary judgment, or supplemental statement of interest will be filed by

PHEAA and the Federal Defendants on or before January 31, 2020.



                                                   12
        Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 13 of 15



       H.      Joint Trial Memorandum

       Although the parties believe this case can be resolved on summary judgment, if the Court

believes a joint trial memorandum would be helpful, the parties would jointly propose a filing

date of March 9, 2020.

       TRIAL READINESS

       Although the parties believe this case can be resolved on summary judgment, if the Court

believes a trial date would be helpful, the parties jointly submit that the case will be ready for

trial by April 6, 2020.

       As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.



       Plaintiff

       By /s/ Thomas F. Burke                Date: September 27, 2019

       State Defendants

       By /s/ James W. Caley                 Date: September 27, 2019

       Federal Defendants

       By /s/ Rebecca Kopplin                Date: September 27, 2019




                                               13
       Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 14 of 15



Dated: September 27, 2019           /s/ Thomas F. Burke
                                    John C. Grugan (admitted pro hac vice)
                                      gruganj@ballardspahr.com
                                    Burt M. Rublin (admitted pro hac vice)
                                      rublinb@ballardspahr.com
                                    Thomas F. Burke (admitted pro hac vice)
                                      burket@ballardspahr.com
                                    BALLARD SPAHR LLP
                                    1735 Market Street, 51st Floor
                                    Philadelphia, PA 19103
                                    Telephone: (215) 665-8500
                                    Facsimile: (215) 864-8999

                                    David A. Schulz (CT #439467)
                                     schulzd@ballardspahr.com
                                    BALLARD SPAHR LLP
                                    1675 Broadway, 19th Floor
                                    New York, NY 10019
                                    Telephone: (212) 850-6103
                                    Facsimile: (212) 223-1942

                                    Attorneys for Plaintiff Pennsylvania Higher
                                    Education Assistance Agency




                                     14
       Case 3:18-cv-01114-MPS Document 62 Filed 09/27/19 Page 15 of 15



Dated: September 27, 2019           JOSEPH H. HUNT
                                    Assistant Attorney General

                                    MARCIA BERMAN
                                    Assistant Branch Director

                                    /s/ Rebecca Kopplin
                                    REBECCA M. KOPPLIN
                                    Trial Attorney (California Bar No. 313970)
                                    MICHAEL DREZNER
                                    Trial Attorney (V.A. Bar No. 83836)
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L. St. NW
                                    Washington, D.C. 20005
                                    Telephone: (202) 514-3953
                                    Facsimile: (202) 616-8202
                                    Email: Rebecca.M.Kopplin@usdoj.gov

                                    Counsel for Federal Defendants

                                    GEORGE JEPSEN
                                    ATTORNEY GENERAL
                                    Joseph Chambers (ct26948)
                                    Assistant Attorney General
                                    Finance Dep’t Head

                                    /s/ James W. Caley
                                    James W. Caley (ct16768)
                                    Assistant Attorney General
                                    John Langmaid (ct29770)
                                    Assistant Attorney General
                                    55 Elm Street
                                    Hartford, CT 06141
                                    james.caley@ct.gov
                                    Tel: (860) 808-5450
                                    Fax: (860) 772-1709

                                    Attorneys for Defendants Jorge L. Perez and the
                                    Connecticut Department of Banking




                                     15
